Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items marked “M” consist of dish mops similar in all material respects to those the subject of Abstract 64603, the claim at 20 percent ad valorem under the provision in paragraph 923, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presi*362dential proclamation (T.D. 53877), by similitude, for manufactures of cotton was sustained. Other items marked “S,” stipulated to consist of sponges the same as those involved in Abstract 61191, were held dutiable at 12% percent under the provision in paragraph 1537(b), as modified, supra, for manufactures in chief value of india rubber, by similitude, as claimed.